COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   §
IN THE MATTER OF THE                                                 No. 08-13-00360-CV
GUARDIANSHIP OF THE PERSON                         §
AND ESTATE OF MARIA G.                                                  Appeal from the
ENRIQUEZ, A PERSON OF                              §
DIMINISHED CAPACITY.                                                  Probate Court No. 2
                                                   §
                                                                   of El Paso County, Texas
                                                   §
                                                                    (TC# 2013-CGD00814)
                                                   §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant, Norma J. Enriquez, has not filed a

brief or a motion for extension of time to file her brief, we dismiss the appeal.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

Appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation

for such failure. TEX.R.APP.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no pet.). On April 10, 2014, we notified Appellant that her brief

was past due and no motion for extension of time to file a brief had been received. The letter

also informed her of the Court’s intent to dismiss the appeal for want of prosecution unless,

within ten days of the notice, she responded showing grounds to continue the appeal. Appellant
has not filed a response. Accordingly, we dismiss the appeal for want of prosecution.

TEX.R.APP.P. 38.8(a)(1), 42.3(b).



                                           GUADALUPE RIVERA, Justice
May 14, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                             -2-